Citation Nr: 1730885	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.   06-01 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for vitiligo, to include as secondary to herbicide exposure and/or service-connected conditions. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1968 to January 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from September 2004 rating decision by the VA Regional Office (RO) in Waco, Texas. 

In a June 2010 Board decision, the Board declined to reopen the Veteran's claim of entitlement to service connection for vitiligo.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

In a December 2010 Order, pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's June 2010 decision in pertinent part, and remanded that issue back to the Board for development consistent with the Joint Motion.

This matter was remanded subsequently by the Board in July 2011, March 2013, and September 2016.  In the September 2016 remand, the Board determined that the opinions and rationale expressed in the November 2013 VA skin disorder examination were incomplete.  Accordingly, the Board directed that the claims file be forwarded to the same VA examiner who conducted the October 2011 and November 2013 examinations and that he provide opinions addressing the noted deficiencies.  The Agency of Original Jurisdiction (AOJ) has undertaken efforts to comply with the Board's remand instructions and the matter now returns to the Board.  For reasons discussed more fully below, however, the Board finds that such efforts are not adequate.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order. Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

In September 2016, the Board remanded the Veteran's claim for an addendum VA examination opinion to the October 2011 and November 2013 VA examiner for the Veteran's vitiligo.  Specifically, the Board requested the VA examiner to provide an opinion regarding any potential aggravation of the Veteran's vitiligo by his service-connected posttraumatic stress disorder (PTSD) in light of previously submitted medical literature discussing such a potential relationship.  Additionally, the examiner was asked to address and provide opinions on the significance of articles in the claims file entitled, "Analysis of the Cause of Chemical Induced Contact/Occupational Vitiligo" and "Stress Proteins in Autoimmune Depigmentation."

Consistent with the Board's remand, the AOJ requested that the same VA examiner who provided the October 2011 and November 2013 examination reports review the claims file again and provide an addendum opinion that addresses the foregoing issues.  The examiner provided an April 2017 addendum; however, the examiner did discuss the significance of the articles in the claims file, as requested in the September 2016 remand.

VA should arrange another opinion by an appropriate VA examiner other than the examiner who provided the October 2011, November 2013, and April 2017 medical opinion reports, if possible.  The new examiner should review the entire claims folder and address the articles in the claims file.  The examiner should provide an opinion that is detailed, includes a rationale, and a discussion of the findings and evidence that supports the examiner's stated opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental medical opinion on vitiligo from an appropriate clinician other than the October 2011, November 2013, and April 2017 clinician, if possible.  If the new clinician determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be asked to report for an examination as a matter of course, if it is not found to be necessary by the clinician.  The claims folder must be made available to and reviewed by the clinician.  The clinician is asked to address the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosis of vitiligo was caused by or was permanently aggravated by his service-connected PTSD?

The examiner is asked to address, in his or her rationale, the significance of the articles, found in the claims file, entitled, "Analysis of the Cause of Chemical Induced Contact/Occupational Vitiligo" and "Stress Proteins in Autoimmune Depigmentation." 

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall, 11 Vet. App. at 268. 

3.  After completing the above action, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


